DETAILED ACTION
This action is response to communication:  response to amendments/arguments filed on 09/02/2021.
Claims 1-20 are currently pending in this application.  
No new IDS has been filed for this application.  

Response to Arguments
Applicant's arguments filed 09/02/2021 have been fully considered but they are not persuasive. 

Applicants first argue that Neumann’s signatory is not associated with a resource.  First of all, the claims do not require the signatory to be associated with a specific resource.  The claims merely recites “a first application permission includes a first signature of a first permission review entity associated with the resource.”  At best, the claims recite either a signature or a permission review entity to be associated with the resource.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Second, even if the claims do require a signatory to be associated with a resource, such limitations are obvious over the cited rejection.  Applicants argue that Neumann’s signatories are associated with the permission levels that are assigned to 
Second, applicants argue that the signatory of Neumann is not a permission review entity.  This is not persuasive.  Applicants argue that Neumann discloses that signatories can sign digital signatures for applications.  However, as claimed, this is all that is required by the claims.  The claims merely recite “includes a first signature of a first permission review entity associated with the resource.”  Thus, as claimed, all that is required in the claims is that a permission review entity is an entity whose signature grants particular access to resources.  In other words, a permission review entity is one that provides a signature.  Neumann clearly teaches this.  
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-9, 11, 12, 14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Neumann US Patent Application Publication 2015/0006901 (hereinafter Neumann), in view of Perlin et al. US Patent No. 7,802,294 (hereinafter Perlin). 

As per claim 1, Neumann teaches a computer-implemented method for managing access to a resource t a device, comprising: determining that a first application permission associated with the first application and the resource grants the first application access to the resource (Figure 5, paragraph 47, with receiving digital signature of signed application; see paragraphs 47-48 with determining permission for application by examining signature; see paragraphs 39-41 wherein different permission levels allows different access to different resources), wherein the first application permission includes a first signature of a first permission review entity associated with the resource (Figure 5, paragraph 47-48, paragraphs 41-43 with different signatures); and granting access to the resource based on the first application permission (paragraphs 40-44 with granting access to resources based on corresponding permission level).
Although Neuman teaches granting access to the application based on permission, Neumann does not explicitly teach receiving a first request by an application to access a resource. This would have been inherent, if not obvious, over Neumann.  For example, as seen in paragraph 39, Neumann teaches a first permission level, such as to grant access to display-
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Neumann with Perlin.  One of ordinary skill in the art would have been motivated to perform such an addition to create more security by protecting data, files, etc (paragraph 8 of Perlin).
	As per claim 2, Neumann as modified teaches receiving a second request by a second application to access the resource; determining that a second application permission associated with the second application and the resource denies the second application access to the resource ; and rejecting the second request to access the resource based on the second application permission (Perlin Figure 5, col. 5 lines 15-45, and throughout the reference, wherein each time an application accesses a resource, its permissions are checked; application can be approved to access resource based on permissions; if application id is not approved, then access is rejected; also see throughout Neumann wherein the invention applies to multiple applications; for example, see Neumann paragarph 31-33 with multiple applciations; see Neumann paragraphs 39-44 with different permissions for corresponding application).
	As per claim 3, it would have been obvious over the Neumann combination wherein the second application permission includes a second signature of the first permission review entity (see paragraphs 41-44, with multiple signatures from the same or different entities).

	As per claim 5, the Neumann combination teaches wherein the first application permission is associated with one or more access conditions, and wherein determining that the first application permission grants the first application ccess to the resource comprises determining that the one or more access conditions are satisfied (Perlin col. 3 lines 30-42 with application having a strong application ID; also see col. 3 lines 53-60 with application having a strong name; also see col. 4 lines 4-10).
	As per claim 6, the Neumann combination eaches further comprising: obtaining first device permission information (Neumann paragraph 41-44 with obtaining different permissions); and based on determining that the first device permission information includes a signature of a system provider entity associated with the device, determining that the first device permission information is valid (paragraphs 41-44 with obtaining different permissions and determining if permission is valid; also see 47-48); and storing the first device permission information in a meory of the device (paragraph 49 wherein permission level is stored within device).
	As per claim 7, Neumann as modified teaches obtaining second device permission information and based on determining that the second device permission information does not include a signature of the system provider entity associated with the device, determining that 
	As per claim 8, the Neumann combination teaches wherein the first device permission information sepcifices a set of one or more permission review entities associated with the resource (Perlin col. 5 lines 5-15 with access control list; also see Neumann paragraphs 41-44 with different digital signatures from different entities).
	As per claim 9, the Neumann combination teaches determining that the first permission review entity is included in the set of one or more permission review entities, determining that the first application permission is valid (Neumann paragraph 48 with determining the assigned trust level based on the signature; also see Perlin col. 5 lines 5-15 with allowing access based on access control list, which is based on application identifier).        	
	Claim 11 is rejected using the same basis of arguments used to reject claim 5 above.
	Claim 12 is rejected using the same basis of arguments used to reject claim 7 above. 
Claim 14 is rejected using the same basis of arguments used to reject claim 8 above. 
	Claim 18 is rejected using the same basis of arguments used to reject claim 1 above.  
	Claim 19 is rejected using the same basis of arguments used to reject claims 6 and 8 above.
	As per claim 20, Neumann as modified teaches further configured to determine that the first application permission is valid based on the first signature of the first permission review .
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 13, and 15-17 are rejected under 35 U.S.C. 102(a)(a) as being unpatentable over Neumann US Patent Application Publication 2015/0006901 (hereinafter Neumann).
	As per claim 10, Neumann teaches one or more non-transitory computer-readable storage media storing instructions that, when executed by one or more proessors, cause the one or more processors to perform the steps of: obtaining a first application permission associated with a first application and a first resource (Figure 5, paragraph 47-48 with extracting signature and checking trust level/permissions based on signature; see paragrapsh 41-44 with different permission levels based on signatures); based on determining that the first application permission includes a signature of a first permission review entity included in a set 
	As per claim 13, Neumann teaches further obtaining device permission information (Neumann paragraph 48 and 41-44 with obtaining different permissions); and based on the determination that the device permission information inludes the signature of the system provider entity: determining that the device permission information is valid (paragraphs 48-49 with determining permission and applying it); and storing the device permission information in a memory of the device (paragraph 49 with after determining permission level, identifier is created and stored in device). 
	As per claim 15, Nuemann teaches wherein the device permission information is obtained via the system provider entity (paragraphs 41-44 wherein the digital signature is signed by the corresponding entity).
	As per claim 16, Neumann teaches wherein the first application permission is obtained via an application provider entity associated with the first application (paragraph 39 wherein the signature is signed by the creator of the application).  
	As per claim 17, Neumann teaches wherein the first application permission is obtained via the first permission review entity (paragraphs 41-43 wherein the signatures are signed by the review entities)


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monda-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JASON K GEE/Primary Examiner, Art Unit 2495